In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-20-00006-CR
                 No. 02-20-00007-CR
                 No. 02-20-00009-CR
            ___________________________

  DEQUAVIOUS EUGENE SANDERSON, Appellant

                             V.

                 THE STATE OF TEXAS


          On Appeal from the 89th District Court
                  Wichita County, Texas
Trial Court Nos. DC89-CR2019-0319, 61176-C 1-3, 61147-C


     Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
           Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      In his notices of appeal, Appellant Dequavious Eugene Sanderson indicates

that these appeals are from the denial of pretrial habeas relief. A review of the clerk’s

records, however, reveals no application for writ of habeas corpus, no writ of habeas

corpus, and no order denying pretrial habeas relief. Instead, in each case, Appellant

filed an amended motion to reduce bail, the trial court signed an order denying it, and

Appellant filed a notice of appeal complaining of that denial.

      We notified Appellant of our concern that we lack jurisdiction over these

appeals because a trial court’s order denying a pretrial motion to reduce bail is not

appealable. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); but cf. Ex

parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.––Fort

Worth May 5, 2016) (mem. op., not designated for publication) (explaining that court

of appeals does have jurisdiction over appeal from denial of pretrial habeas corpus

application     seeking    bail   reduction),     pet.   dism’d,   No.     PD-0677-16,

2017 WL 1089960 (Tex. Crim. App. Mar. 22, 2017) (per curiam) (not designated for

publication).   We indicated that we could dismiss these appeals for want of

jurisdiction absent a response from Appellant or the State showing grounds for

continuing the appeal. In Appellant’s response, he urges us to treat these appeals as

we would treat appeals from the denial of pretrial habeas relief. This we cannot do.

      We have jurisdiction to consider an appeal from the denial of pretrial habeas

relief. See, e.g., Ex parte Gill, 413 S.W.3d 425, 426 (Tex. Crim. App. 2013) (noting that

                                           2
appellants had filed applications for writs of habeas corpus seeking reduction of

pretrial bail, relief had been denied, and the court of appeals had affirmed the denials).

However, in Ragston, the Texas Court of Criminal Appeals held, “There is no

constitutional or statutory authority granting the courts of appeals jurisdiction to hear

interlocutory appeals regarding excessive bail or the denial of bail.” 424 S.W.3d at 52.

Thus, whether we can entertain an interlocutory appeal from the denial of a bail-

reduction request depends on how the defendant presented that request to the trial

court. If the request was in a pretrial application for writ of habeas corpus and the

trial court denied relief, we have jurisdiction over an appeal from the denial of that

relief. See Gill, 413 S.W.3d at 426; Peyton, 2016 WL 2586698, at *1 n.2. If the request

was in a motion for bond reduction and the trial court denied the motion, as here, we

have no jurisdiction over that interlocutory appeal. See Ragston, 424 S.W.3d at 52;

Lopez v. State, No. 04-18-00165-CR, 2018 WL 2121347, at *1 (Tex. App.—San

Antonio May 9, 2018, no pet.) (per curiam) (mem. op., not designated for

publication); cf. Blakely v. State, No. 02-18-00188-CR, 2018 WL 3153545, at *1 (Tex.

App.—Fort Worth June 28, 2018, no pet.) (mem. op., not designated for publication)

(holding we lack jurisdiction over interlocutory appeal from denial of personal bond).

We therefore dismiss these appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f).




                                            3
                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 20, 2020




                               4